Citation Nr: 0120660	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  00-24 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Washington, DC




THE ISSUE

Entitlement to basic eligibility for VA disability 
compensation benefits.




ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The appellant served on active duty in the Merchant Marines 
from April 1946 to December 1946.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a June 
2000 decision by the Washington, DC RO.


FINDING OF FACT

The service department has certified that the appellant's 
only recognized service was in the United States Merchant 
Marines from April to December 1946.


CONCLUSION OF LAW

Inasmuch as the appellant had no qualifying military service, 
basic eligibility for VA disability compensation benefits is 
precluded by operation of law.  38 U.S.C.A. § 101 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.1, 3.4(b)(1), 3.7, 3.203(a) 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends the RO erred by failing to grant him 
basic entitlement to VA disability compensation benefits.  
The appellant's DD 214 shows that he served in the United 
States Coast Guard, Merchant Marines from April 1946 to 
December 1946.  In support of his claim, the appellant 
submitted his seaman's log from the Kingdom of Yugoslavia 
dated 1939 to 1945 and a certificate of discharge from a 
Panamanian vessel.

The appellant asserts that this service has recently been 
recognized as qualifying him for eligibility for VA 
disability compensation benefits.  In support of this 
assertion, the appellant has submitted information relating 
to Public Law 105-368 that amended Title 46 of the United 
States Code by adding Chapter 112.  46 U.S.C. §§ 11201-11203 
(Supp. V 1994).  This law provides that certain qualified 
service of merchant marines between August 16, 1945 and 
December 31, 1946, would be deemed active duty service for 
purposes of eligibility for benefits under Chapter 23 and 24 
of Title 38 of the United States Code.  Chapters 23 and 24 
pertain to burial benefits and eligibility for burial in 
national cemeteries, respectively.  However, Public Law 105-
368 did not provide eligibility for VA compensation benefits.

The appellant has also submitted a DD Form 214 indicating 
that his merchant marine service was form April 1946 to 
December 1946.  This document reflects that it was issued 
under Public Law 105-368 (46 U.S.C. Chapter 112) to 
administratively establish active duty service solely for 
benefits under Chapter 23  and Chapter 24 of Title 38, United 
States Code.

Under applicable criteria, disability compensation benefits 
may be awarded for a disease or injury incurred in or 
aggravated during active military, naval, or air service.  
38 U.S.C.A. § 101, 1131 (West 1991); 38 C.F.R. § 3.1, 3.4 
(2000).  Individuals and groups considered to have performed 
active military, naval, or air service include American 
Merchant Marines in oceangoing service performed during the 
Period of Armed Conflict, which extended from December 7, 
1941, to August 15, 1945.  38 C.F.R. § 3.7(x)(15) (2000).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate. 38 
C.F.R. § 3.203(a).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) has held that the 
Secretary has lawfully promulgated regulations making service 
department findings "binding on the VA for purposes of 
establishing service in the U.S. Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).

The Court has held that the "VA is prohibited from finding, 
on any basis other than a service department document, which 
VA believes to be authentic and accurate, or service 
department verification, that a particular individual served 
in the U.S. Armed Forces."  Duro, 2 Vet. App. at 532.  In 
addition, we note that "service department findings are 
binding on the VA for purposes of establishing service in the 
U.S. Armed Forces."  Id.; see also Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).

The Board notes, as stated above, that the appellant's DD 214 
shows that he had verified service in the Merchant Marines 
from April 1946 to December 1946; however, there was no 
service noted between December 7, 1941 and August 15, 1945.  
Likewise, even though the Seaman's Log from the Kingdom of 
Yugoslavia and the certificate of discharge from the 
Panamanian vessel demonstrate the appellant sailed during the 
Period of Armed Conflict, they are not qualified documents 
which evidence service in the U.S. Armed Forces under 
38 C.F.R. § 3.203(a).

The Court has held that, in a case where the law is 
dispositive of the claim, the claim should be denied because 
of lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  In view of the fact that the appellant 
had no qualifying military service, the Board finds that he 
does not have basic eligibility for VA disability 
compensation benefits and therefore, his appeal must be 
denied.

As a final matter, the Board notes that, on November 9, 2000, 
during the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which, among other things, 
redefines the obligations of VA with respect to the duties to 
notify and assist a claimant.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099.  See also 
VAOPGCPREC 11-00; Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).

The RO has not had an opportunity to address this new 
legislation with regard to the appellant's claim.  The Board 
emphasizes, however, that, as evidenced by the November 2000 
Statement of the Case and the May 2001 Supplemental Statement 
of the Case, the appellant has been given notice of the 
reasons for the denial and he has not identified any 
pertinent existing evidence that has not been obtained.  
Significantly, moreover, for the reasons noted above, the 
Board is without authority to grant the benefit sought on 
appeal-indeed, the law precludes it.  See Sabonis, supra.  
Thus, any further development consistent with the dictates of 
the Veterans Claims Assistance Act of 2000 would not result 
in a different outcome of the matter on appeal.


ORDER

Entitlement to basic eligibility for VA disability 
compensation benefits is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

